DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-9, received 11/26/2019, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 11/26/2019 were considered.
Drawings
The drawings were received on 11/26/2019.  These drawings are accepted.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical unit wherein the optical unit further comprises: a first restriction mechanism structured to restrict movement in the optical axis direction between the first support part extended part and the first support part; and a second restriction mechanism structured to restrict .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Minamisawa, US 2021/0223663 A1, discloses the closes prior art and includes a movable body (element 5), a fixed body (element 7), a support mechanism (elements 37 and 38), a gimbal mechanism (element 21A), gimbal frame (element 25), first and second support parts (elements 37 and 38), but does not disclose the first and second restriction mechanisms as set forth above;
Minamisawa, US 2020/0310152 A1, claims a similar optical unit (see claims 1, 2, 3, 7), but does not disclose the first and second restriction mechanisms as set forth above; and
Minamisawa, US 11,184,511 B2, claims a similar optical unit (see claims 1 and 3-5), but does not disclose the first and second restriction mechanisms as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/26/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872